Citation Nr: 1427873	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  10-14 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss prior to July 27, 2011 and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel

INTRODUCTION

The Veteran served on active duty from August 1975 to March 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the St. Louis, Missouri Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appealed the initial noncompensable rating, and in an August 2011 rating decision, a 10 percent rating was assigned, effective July 27, 2011.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
  
In June 2011, the Board remanded the appeal for additional development, and it now returns to the Board for appellate review.  

The Veteran presented testimony at a March 2011 hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, the Board determines that another remand is necessary.  The record contains VA audiograms dated in in June 2009, December 2010, and July 2011.  There is also a private audiogram from September 2008, a few months prior to the Veteran's application for benefits.  However, there is no interpretation of the audiographical data by the audiologist, and it is not clear that the speech discrimination scores were obtained using a Maryland CNC test.  While this audiogram is dated prior to the claim, given the Veteran's assertion that there was equipment failure at the June 2009 audiogram that rendered it inadequate, and the fact that a review of the November 2008 audiographical results suggests hearing acuity similar to that found in July 2011, the Board determines the findings are relevant.  See 38 C.F.R. § 3.385; see Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (allowing that the Board may interpret audiographical data).  Under the circumstances, the Board remands the appeal to either have the private audiologist interpret the audiographical data and confirm whether the referenced audiogram included speech discrimination scores using the Maryland CNC test, or to have a VA audiologist attempt to clarify the matter.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2010).

Also, since it has been almost 3 years since the last examination, the Board finds that a more recent examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the audiologist who conducted the September 24, 2008, audiometric testing on the Veteran and ask for a review the report from that testing and provide clarification of the following:

(a) Based upon the graphical report, specify the hearing threshold levels in decibels for both the right ear and left ear at 1000, 2000, 3000, and 4000 Hertz, respectively and the average decibel loss found for each ear. 

(b) Specify if the Maryland CNC Word List was used in determining the speech recognition scores.

All requests and responses, positive and negative, must be documented in the claims file.  

2.  If no response is received from the private audiologist or the response is inadequate, a VA audiologist should be asked to review the September 24, 2008 audiometric testing and specify the hearing threshold levels shown in decibels for both the right ear and left ear at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The examiner should also indicate, if possible, whether the private audiogram included speech recognition testing, and if so, whether that testing involved the use of the Maryland CNC Word List.

A complete rationale for any opinion advanced should be provided.  

3.  Schedule the Veteran for a VA examination to determine the current level of his hearing loss disability.  In addition to puretone thresholds, and word recognition testing using the Maryland CNC word list, the examiner must also specifically address the funcational impact of the Veteran's hearing loss on his activities of daily living.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

